DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Response to Amendment
The amendment of 05/17/2021 has been entered.
Claims 1 and 4–5 have been amended due to the Applicant's amended of 05/17/2021.
Claims 1 and 4–10 are pending.
The rejection of claims 1 and 4–10 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. US-20150243897-A1 ("Montenegro") in view of KIM et al. US-20110248257-A1 ("Kim") and the rejection of claims 1, 5–8, and 10 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,276,800 B2 as set forth in the previous Office Action is herein revised
The rejection of claim 4 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,276,800 B2 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 05/17/2021.
The rejection of claim 4 on the ground of nonstatutory double patenting as being unpatentable over claims 1–2 and 9 of copending Application No. 15/574,892 (" '892 ") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 05/17/2021.

Response to Arguments
Applicant’s arguments on pages 5–6 of the reply dated 05/17/2021 with respect to the rejection of claims 1 and 4–10 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. US-20150243897-A1 ("Montenegro") in view of KIM et al. US-20110248257-A1 ("Kim") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- On page 5 of the reply of 05/17/2021, Applicant request reconsideration of the evidence in view of Table 1, included in the reply.  Applicant's arguments relating to Table 1 appear to be present in Applicant's reply of 01/13/2021.  Applicant argues bridging pages 5–6 of the reply of 01/13/2021 that Table 1 of the specification includes measurement results for driving voltage, brightness, luminous efficiency, power efficiency, and device lifetime for Examples 1-20 and that although Table 1 does not include measurement values for Examples 21-23, compound 227 and 235 in Examples 21 and 23 are common to Examples 6-11, 13, 16, and 19 in that Ar2 represents an unsubstituted naphthyl group.
Examiner's response -- Previous arguments relating the Applicant's allegation of unexpected results can be found in the Final Rejection of 02/17/2021. 
Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an 
As discussed in the Final Rejection of 02/17/2021, Applicant does not appear to further discuss how the Table 1 device performance data demonstrates the alleged unexpected results relative to the prior art.   Applicants have pointed to data in Table 1, but have not explained why the data of Table 1 shows evidence of non-obviousness relative to the prior art, i.e. Montenegro. While Applicant describes how Applicant interprets the data in Table 1 is commensurate in scope with the current claims, Applicant does not describe how the data is relevant to Montenegro or the modification to Montenegro of the outstanding rejection. The data in Table compares the performance of devices comprising compounds of the instant disclosure and the instant compound ETM-2. However, ETM-2 is not a compound of Montenegro, nor do the differences between ETM-2 and the compounds of the disclosure appear to be relevant to the cited compound of Montenegro or the modification to the cited compound of Montenegro of the outstanding rejection.
Additionally, as none of the compounds of the examples in Table 1 are encompassed by the instant claims, comparison is not being made between the claimed subject matter and the closest prior art. While Applicant describes how Applicant interprets the data in Table 1 is commensurate in scope with the current claims, it remains unclear that similar results would be expected for the claimed compounds which comprise spirobifluorene structures. Absent additional data and/or technical reasoning, it cannot be determined that the additional difference of comprising a spirobifluorene structure in addition to the already present differences between 
Therefore, for at least these reasons, the argument is not persuasive.
Applicant's argument -- The Applicant argues bridging pages 5-6 of the reply that the Examiner assigns a burden to Applicants that does not exist and argues that there is no requirement to show how the proposed substitution (terminal phenyl for pyridine-3-yl group or ortho-phenylene linker for meta-phenylene linker) affects the work function or glass transition temperature and there is also no requirement that an unexpected result be directly attributable to a particular aspect of the claimed invention.
Examiner's response -- Per MPEP 716.02, comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness. The Applicant has made comparison between the claimed compound(s) and compounds NPD and TPD.  Applicant has not made comparison between the cited compound of the prior art Montenegro and the claimed compound.  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required.  See MPEP 716.02(e).  Applicant has not provided an explanation regarding the deviations from the prior art and the work function or glass transition temperature.  As discussed in the previous Office action, based on the data presented by Applicant, it remains unclear what impact the modifications of the rejection of record would have on the work function and glass transition point and therefore the results are insufficient to rebut the prima facie case of obviousness over Montenegro in view of Kim as set forth in the previous Office action.
Applicant's argument -- The Applicant argues on page 6 of the reply that the examiner is asking that Applicants point to publications that attribute the particular unexpected result.
Examiner's response -- Respectfully, the examiner is not asking that Applicants point to publications that attribute the particular unexpected result. The results presented by Applicant insufficient to rebut the prima facie case of obviousness over Montenegro in view of Kim as set forth in the previous Office action for the reasons presented above and in the previous Office action.

Applicant’s arguments on page 6 of the reply dated 05/17/2021 with respect to the rejection of claims 1, 5–8, and 10 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,276,800 B2, and the rejection of claims 1, 5–6, and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1–2 and 9 of copending Application No. 15/574,892 (" '892 ") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant requests reconsideration in view of the amendments and the remarks previously presented in response to the obviousness rejections and argues that the remarks are equally applicable to the nonstatutory double patenting rejections.
Examiner's response -- Applicant has not provided additional arguments with respect to these rejections and therefore, for the reasons outlined above, this is not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4–10 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. US-20150243897-A1 ("Montenegro") in view of KIM et al. US-20110248257-A1 ("Kim").
Regarding claims 1, 4, and 6–10, Montenegro teaches an organic electroluminescent device comprising an anode, a cathode, and at least one emitting layer (¶ [0054]), wherein a compound of formula (1) is used in an electron-transport layer, in a hole-blocking layer, or as a matrix material in an emitting layer (¶ [0056]).  Montenegro teaches the electron-transport layer may be adjacent the electrode (¶ [0057]).  Montenegro teaches that the compounds of formula (1), employed in organic electroluminescent devices, result in high efficiencies and in steep current/voltage curves with low use and operating voltages (¶ [0080]), employed in electron-transport or hole-blocking layers adjacent the emitting layer, do not extinguish the luminescence of the emitting layer (¶ [0078]), and, employed as matrix material for fluorescent or phosphorescent emitters, result in very high efficiencies and long lifetimes (¶ [0079]).  
    PNG
    media_image1.png
    279
    227
    media_image1.png
    Greyscale
 (¶ [0042], page 11)
Montenegro does not specifically exemplify a compound of the formula (1) as above wherein Ar of the formula (1) is Ar-3 
    PNG
    media_image2.png
    115
    128
    media_image2.png
    Greyscale
 (¶ [0025]) wherein one R1 is a benzene group substituted with a pyridine-3-yl group.  However, Montenegro teaches that: R1 may be substituted by one or more radicals R2 (¶ [0009]), as exemplified in the compound above where  each R1 is substituted with one radical R2, where each radical R2 is a benzene group; that R2 may be an aromatic or heteroaromatic ring system having 5 to 30 C atoms (¶ [0010]); and that examples of the aromatic or heteroaromatic ring system having 5 to 30 C atoms include benzene and pyridine (¶ [0018]).
Kim teaches a compound for an organic photoelectric device including a pyrimidine core than comprises a substituent Ar3 (¶ [0047]).  Kim teaches that when Ar3
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the R2 benzene groups in the compound 
    PNG
    media_image3.png
    279
    227
    media_image3.png
    Greyscale
 of Montenegro with a n-type heteroaryl having excellent electron affinity, based on the teaching of Kim.  The motivation for doing so would have been to obtain a compound with excellent electron transport capability, as taught by Kim.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a pyridyl group, because it would have been choosing from the list of specific n-type heteroaryl groups taught by Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron-transport layer, in the hole-blocking layer, or as a matrix material in the emitting layer in the device of Montenegro and possessing the benefits taught by Montenegro.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the formula (1) having the benefits taught by Montenegro in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a pyridin-3-yl group, because it would have been choosing from one out of three possible substitution positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron-transport layer, in the hole-blocking layer, or as a matrix material in the 
Montenegro in view of Kim does not specifically disclose a compound as above wherein the pyridinyl group is in a para position relative to the pyrimidinyl core.  However, the general formula of Montenegro encompasses both positional isomers.
Given the general formula and teachings of Montenegro, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound discussed above wherein the pyridinyl group is in a para position relative to the pyrimidinyl core.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by the formula (1) in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as in the electron-transport layer, in the hole-blocking layer, or as a matrix material in the emitting layer in the device of Montenegro and possess the properties taught by Montenegro.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
Per claims 1, 4, and 6–9, the organic electroluminescent device of Montenegro in view of Kim teaches, as discussed above, comprises the anode, the cathode, and the modified compound in an electron-transport layer, in a hole-blocking layer, or an emitting layer.  The modified compound of Montenegro in view of Kim is a compound of the claimed formula (1-1) wherein:
1 is an unsubstituted spirobifluorenyl group;
	Ar2 is a phenyl group having as a substituent an unsubstituted phenyl group;
	Ar3 is a hydrogen atom;
	A represents a monovalent group represented by the structural formula (2-1);
	Ar4 is a pyridine-3-yl; and
	R1 to R4 are each a hydrogen atom.
Per claim 10, Montenegro in view of Kim teaches, as discussed above, that the electron-transport layer may be directly adjacent the electrode.  Therefore, the electron-transport layer also assists with injecting electrons into the organic layers and as such the electron-transport layer is an electron-injection layer.

Regarding claim 5, Montenegro in view of Kim teaches the organic electroluminescent device comprising the modified compound, as discussed above with respect to claim 1.
Montenegro does not specifically disclose a compound as above wherein Ar of the formula (1) is Ar-3 
    PNG
    media_image4.png
    115
    128
    media_image4.png
    Greyscale
 (¶ [0025]) wherein one R1 is a benzene group substituted with an unsubstituted condensed polycyclic aromatic group.  However, Montenegro teaches that: R1 may be substituted by one or more radicals R2 (¶ [0009]), as exemplified in the compound above where each R1 is substituted with one radical R2, where each radical R2 is a benzene group; that R2 may be an aromatic or heteroaromatic ring system having 5 to 30 C atoms (¶ [0010]); and that examples of the aromatic or heteroaromatic ring system having 5 to 30 C atoms include benzene, and the unsubstituted condensed polycyclic aromatic group naphthalene, among others (¶ [0018]).  Additionally, Montenegro exemplifies compound 
Therefore, given the general formula and teachings of Montenegro, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the R2 benzene group in the modified compound of Montenegro in view of Kim with one of the unsubstituted condensed polycyclic aromatic groups taught by Montenegro, because Montenegro teaches the variable may suitably be selected as such and exemplifies compound comprising substituents of unsubstituted condensed polycyclic aromatic groups.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the electron-transport layer, in the hole-blocking layer, or as a matrix material in the emitting layer in the device of Montenegro and possess the benefits taught by Montenegro.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select naphthalene, because it would have been choosing from the list of specific aromatic ring systems taught by Montenegro, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron-transport layer, in the hole-blocking layer, or as a matrix material in the emitting layer in the device of Montenegro and possessing the benefits taught by Montenegro.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the formula (1) having the benefits taught by Montenegro in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claim 5, the modified compound of Montenegro in view of Kim is a compound of the claimed formula (1):
	Ar1 is an unsubstituted spirobifluorenyl group;
2 is a phenyl group having as a substituent an unsubstituted naphthalene;
	Ar3 is a hydrogen atom;
	A represents a monovalent group represented by the structural formula (2);
	Ar4 is a pyridine-3-yl; and
	R1 to R4 are each a hydrogen atom.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5–8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,276,800 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 recites an organic electroluminescence device having at least an anode, an electron transport layer, and a cathode in order, and the electron transport layer includes a pyrimidine derivative represented by the formula (2a).
As evidenced by compound 2-227 (Fig. 74) and compound 2-229 (Fig. 75), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the variables in the formula (2a) to arrive at the claimed compound of formula (1-1), because it would have been choosing from the list of variables specifically taught, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron-transport layer of the device of U.S. Patent No. 10,276,800 B2.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the formula (2a) in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Claims 1, 5–6, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–2 and 9 of copending Application No. 15/574,892 (" '892 "). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–2 recite an organic light-emitting diode comprising a first electrode, a second electrode, and a light-emitting layer in between comprising a compound represented by Chemical Formula E and claim 9 recites compound 57 
    PNG
    media_image5.png
    322
    269
    media_image5.png
    Greyscale
.
As evidenced by compound 57 in claim 9, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the variables in the Chemical Formula E to arrive at the claimed compound of formula (1-1), because it would have been choosing from the list of variables specifically taught, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the light-emitting layer of the device of '892.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the Chemical Formula E in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786